                         UNITED STATES DISTRICT COURT
                      IN THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


DATA SCAPE LIMITED,
                                                   C.A. No. 6:19-cv-00316
               Plaintiff,

       v.
                                                   JURY TRIAL DEMANDED
DROPBOX, INC.,

               Defendant.


                   COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq. in which plaintiff Data Scape Limited (“Plaintiff,”

“Data Scape”) makes the following allegations against defendant Dropbox, Inc.

(“Defendant,” “Dropbox”):

                                        PARTIES

       1.      Data Scape is a company organized under the laws of Ireland with its office

located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

       2.      On information and belief, Defendant Dropbox, Inc. is a Delaware

corporation with a principal place of business at 333 Brannan Street, San Francisco, CA

94107. Dropbox may be served through its registered agent, Corporation Service Company,

251 Little Falls Drive, Wilmington, DE 19808.

                            JURISDICTION AND VENUE

       3.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).



                                             1
        4.      This Court has personal jurisdiction over the defendant in this action

because the defendant has committed acts within the Western District of Texas giving rise

to this action and has established minimum contacts with this forum such that the exercise

of jurisdiction over the defendant would not offend traditional notions of fair play and

substantial justice. The defendant, directly and through subsidiaries or intermediaries, has

committed and continues to commit acts of infringement in this District by, among other

things, offering to sell and selling products and/or services that infringe the asserted patents.

        5.      Venue is proper in this district under 28 U.S.C. § 1400(b). Upon

information and belief, Dropbox is registered to do business in Texas. Upon information

and belief, Dropbox has transacted business in the Western District of Texas and has

committed acts of direct and indirect infringement in this District. Dropbox has a regular

and established place of business in Western District of Texas. For example, Dropbox an

office in Austin, Texas where it employs sales and user operations teams.

                                          COUNT I

                 INFRINGEMENT OF U.S. PATENT NO. 10,277,675

        6.      Data Scape is the owner by assignment of United States Patent No.

10,277,675 (“the ’675 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’675 Patent was duly and legally issued

by the United States Patent and Trademark Office on July 17, 2018. A true and correct

copy of the ’675 Patent is included as Exhibit A.

        7.      Dropbox has offered for sale, sold and/or imported into the United States

products and services that infringe the ’675 Patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,




                                               2
Defendant’s products and services, e.g., Dropbox services, including Dropbox Business,

and all versions and variations thereof since the issuance of the ’675 Patent (“Accused

Instrumentalities”).

       8.        Dropbox has directly infringed and continues to infringe the ’675 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Dropbox uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       9.        For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’675 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       10.       The Accused Instrumentalities include “[a] communication system

including a first apparatus having a first hardware storage medium, and a second

apparatus.” For example, Dropbox Business communicates data stored on a second

apparatus (e.g. Dropbox servers and associated services) to a first apparatus with a first

storage medium (e.g. a user’s device with the Dropbox desktop app installed). See, e.g.,

“Dropbox                Business             Security”             available            at

https://cfl.dropboxstatic.com/static/business/resources/dfb_security_whitepaper-

vfllunodj.pdf:




                                             3
       11.     The Accused Instrumentalities include a second apparatus comprising: “a

second hardware storage medium configured to store management information of data to

be transferred to said first storage medium.” For example, Dropbox Business includes a

storage medium (e.g., the various servers and associated services) configured to store

management information (e.g., metadata and sync settings for Smart Sync) of data to be

transferred to the user device. See, e.g., “Dropbox Business Security” at 4-5:




                                             4
5
See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




        12.    The Accused Instrumentalities further include a second apparatus

comprising “a hardware interface configured to communicate data with said first

apparatus.” For example, Dropbox Business provides a communicator (e.g., one that uses

SSL/TLS protocols) configured to communicate with the first apparatus (e.g. a user

device). See, e.g., “Dropbox Business Security” at 4, 5:




                                            6
       13.     The Accused Instrumentalities further include a second apparatus

comprising “a processor configured to: detect whether said first apparatus and said second

apparatus are connected.” For example, Dropbox Business includes a detector configured

to determine when the user device is connected (e.g. linked devices). See, e.g., “Dropbox

Business Security” at 3-5:




                                            7
       14.     The Accused Instrumentalities further include a second apparatus

comprising “a processor configured to: . . . select certain data to be transferred” [and] “edit

said management information based on said selection without regard to the connection of

said first apparatus and said second apparatus.” For example, Dropbox Business includes

an editor configured to select certain data to be transferred and to edit the management

information (e.g. metadata and sync settings for Smart Sync) based on the selection without

regard to the connection of the user device. See, e.g., “Smart Sync for Team Admins”

available at https://www.dropbox.com/help/desktop-web/smart-sync-admins:




                                              8
See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




        15.   The Accused Instrumentalities further include a second apparatus

comprising “a processor configured to: . . . compare said management information edited

by said processor with management information of data stored in said first storage



                                          9
medium.” For example, Dropbox Business includes a controller configured to compare

the management information edited by the editor with management information of data

stored in the user device (e.g. through the Processing Service, the Metadata Service, or the

Notification Service), and transmits data in the various servers of Dropbox Business based

on the result of the comparison. See, e.g., “Dropbox Business Security” at 3-5:




                                            10
See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




        16.    The Accused Instrumentalities further include a second apparatus

comprising “a processor configured to: . . . transmit the selected data stored in said second

apparatus to said first apparatus via said hardware interface based on said management

information edited by said processor when said processor detects that said first apparatus

and said second apparatus are connected based upon a result of the comparison.” For

example, Dropbox Business includes a controller configured to control transfer of the



                                             11
selected data stored in the Storage Servers to the user device when the user device is

connected. See, e.g., “Dropbox Business Security” at 3-5:




See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




                                           12
       17.     Dropbox has had knowledge of the ’675 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Dropbox will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’675 Patent.

       18.     Dropbox’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and



                                             13
customary way to infringe the claims of the ’675 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’675 Patent.

       19.     For example, Dropbox explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of saving space on hard

drives and maintaining access to stored files without using hard drive space in the case of

the Dropbox Business feature named “Smart Sync.”. Dropbox also induces its customers

to use the Accused Instrumentalities to infringe other claims of the ’675 Patent. Dropbox

specifically intended and was aware that the normal and customary use of the Accused

Instrumentalities on compatible systems would infringe the ’675 Patent. Dropbox

performed the acts that constitute induced infringement, and would induce actual

infringement, with the knowledge of the ’675 Patent and with the knowledge, or willful

blindness to the probability, that the induced acts would constitute infringement. On

information and belief, Dropbox engaged in such inducement to promote the sales of the

Accused Instrumentalities, e.g., through its user manuals, product support, marketing

materials, demonstrations, installation support, and training materials to actively induce the

users of the accused products to infringe the ’675 Patent. Accordingly, Dropbox has

induced and continues to induce end users of the accused products to use the accused

products in their ordinary and customary way with compatible systems to make and/or use

systems infringing the ’675 Patent, knowing that such use of the Accused Instrumentalities

with compatible systems will result in infringement of the ’675 Patent. Accordingly,

Dropbox has been (since at least as of filing of the original complaint), and currently is,

inducing infringement of the ’675 Patent, in violation of 35 U.S.C. § 271(b).




                                             14
          20.   Dropbox has also infringed, and continues to infringe, claims of the ’675

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’675 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’675 Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Dropbox has been, and currently is,

contributorily infringing the ’675 Patent, in violation of 35 U.S.C. § 271(c).

          21.   For similar reasons, Dropbox also infringes the ’675 Patent by supplying or

causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’675 Patent if such

combination occurred within the United States. For example, Dropbox supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

storage and metadata servers) and software (e.g., Dropbox Business software) components

of the Accused Instrumentalities in such a manner as to actively induce the combination of

such components (e.g., by instructing users to rely on multiple servers that save redundant

copies of metadata and content in a typical Dropbox Business system) outside of the United

States.




                                              15
       22.     Dropbox also indirectly infringes the ’675 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’675 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’675 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Dropbox supplies

or causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., separate Storage servers and Metadata servers) and software (e.g., Dropbox

Business software) components that are especially made or especially adapted for use in

the Accused Instrumentalities, where such hardware and software components are not

staple articles or commodities of commerce suitable for substantial noninfringing use,

knowing that such components are so made or adapted and intending that such components

are combined outside of the United States, as evidenced by Dropbox’s own actions or

instructions to users, and enabling and configuring the infringing functionalities of the

Accused Instrumentalities.

       23.     As a result of Defendant’s infringement of the ’675 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for Dropbox’s




                                            16
infringement, but in no event less than a reasonable royalty for the use made of the

invention by Dropbox, together with interest and costs as fixed by the Court.

                                       COUNT II

                 INFRINGEMENT OF U.S. PATENT NO. 10,027,751

       24.     Data Scape is the owner by assignment of United States Patent No.

10,027,751 (“the ’751 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’751 Patent was duly and legally issued

by the United States Patent and Trademark Office on July 17, 2018. A true and correct

copy of the ’751 Patent is included as Exhibit B.

       25.     Dropbox has offered for sale, sold and/or imported into the United States

products and services that infringe the ’751 Patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Dropbox services, including Dropbox Business,

and all versions and variations thereof since the issuance of the ’751 Patent (“Accused

Instrumentalities”).

       26.     Dropbox has directly infringed and continues to infringe the ’751 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Dropbox uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.




                                            17
       27.       For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’751 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       28.       The Accused Instrumentalities include “[a] communication apparatus

configured to transmit data to an apparatus.”           For example, Dropbox Business

communicates data stored on a one device (e.g. Dropbox servers and associated services)

to another device (e.g. a user’s device with the Dropbox desktop app installed). See, e.g.,

“Dropbox                Business            Security”             available              at

https://cfl.dropboxstatic.com/static/business/resources/dfb_security_whitepaper-

vfllunodj.pdf:




       29.       The Accused Instrumentalities include a communication apparatus

comprising: “a hardware storage medium configured to store management information of

data to be transferred to the apparatus.” For example, Dropbox Business includes a storage



                                            18
medium (e.g., the various servers and associated services) configured to store management

information (e.g., metadata and sync settings for Smart Sync) of data to be transferred to

the user device. See, e.g., “Dropbox Business Security” at 4-5:




                                            19
See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




        30.    The Accused Instrumentalities further include a communication apparatus

comprising “a communicator configured to communicate data with the apparatus.” For

example, Dropbox Business provides a communicator (e.g., one that uses SSL/TLS

protocols) configured to communicate with the first apparatus (e.g. a user device). See, e.g.,

“Dropbox Business Security” at 4, 5:




                                             20
       31.    The Accused Instrumentalities further include a communication apparatus

comprising “a detector configured to detect whether the communication apparatus and the

apparatus are connected.” For example, Dropbox Business includes a detector configured

to determine when the user device is connected (e.g. linked devices). See, e.g., “Dropbox

Business Security” at 3-5:




                                           21
       32.     The Accused Instrumentalities further include a communication apparatus

comprising “an editor configured to select certain data to be transferred and to edit the

management information based on the selection without regard to the connection of the

communication apparatus and the apparatus.” For example, Dropbox Business includes an

editor configured to select certain data to be transferred and to edit the management

information (e.g. metadata and sync settings for Smart Sync) based on the selection without

regard to the connection of the user device. See, e.g., “Smart Sync for Team Admins”

available at https://www.dropbox.com/help/desktop-web/smart-sync-admins:




                                            22
See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




        33.    The Accused Instrumentalities further include a communication apparatus

comprising “a controller configured to control transfer of the selected data stored in the

communication apparatus to the apparatus via the communicator based on the management



                                           23
information edited by the editor when the detector detects that the communication

apparatus and the apparatus are connected.” For example, Dropbox Business includes a

controller configured to control transfer of the selected data stored in the Storage Servers

to the user device when the user device is connected. See, e.g., “Dropbox Business

Security” at 3-5:




See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




                                            24
       34.     The Accused Instrumentalities further include a communication apparatus

with a controller, “wherein the controller is configured to compare the management

information edited by the editor with management information of data stored in the

apparatus.” For example, Dropbox Business includes a controller configured to compare

the management information edited by the editor with management information of data

stored in the user device (e.g. through the Processing Service, the Metadata Service, or the

Notification Service), and transmits data in the various servers of Dropbox Business based

on the result of the comparison. See, e.g., “Dropbox Business Security” at 3-5:



                                            25
See also “Smart Sync” available at https://www.dropbox.com/help/desktop-web/smart-

sync:




                                       26
       35.     The Accused Instrumentalities further include a communication apparatus

with a controller, “wherein the controller is configured to . . . determine a size of the

selected data in the communication apparatus” and “transmit data in the communication

apparatus based on result of the comparison and the determination.” For example, the

Accused Instrumentalities keep track of the amount of space available for data transmission

and will cease transferring data if storage limitations are reached on either the server or the

user device. See, e.g., “I’m having trouble with my storage space limit”, available at

https://help.dropbox.com/space/over-storage-limit#full:



                                              27
See also “Won’t Sync Due to Space”, available at

https://www.dropboxforum.com/t5/Syncing-and-uploads/Won-t-Sync-Due-to-Space/td-

p/337206:




       36.     Dropbox has had knowledge of the ’751 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Dropbox will have known and intended (since




                                             28
receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’751 Patent.

       37.     Dropbox’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’751 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’751 Patent.

       38.     For example, Dropbox explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of saving space on hard

drives and maintaining access to stored files without using hard drive space in the case of

the Dropbox Business feature named “Smart Sync.”. Dropbox also induces its customers

to use the Accused Instrumentalities to infringe other claims of the ’751 Patent. Dropbox

specifically intended and was aware that the normal and customary use of the Accused

Instrumentalities on compatible systems would infringe the ’751 Patent. Dropbox

performed the acts that constitute induced infringement, and would induce actual

infringement, with the knowledge of the ’751 Patent and with the knowledge, or willful

blindness to the probability, that the induced acts would constitute infringement. On

information and belief, Dropbox engaged in such inducement to promote the sales of the

Accused Instrumentalities, e.g., through its user manuals, product support, marketing

materials, demonstrations, installation support, and training materials to actively induce the

users of the accused products to infringe the ’751 Patent. Accordingly, Dropbox has

induced and continues to induce end users of the accused products to use the accused




                                             29
products in their ordinary and customary way with compatible systems to make and/or use

systems infringing the ’751 Patent, knowing that such use of the Accused Instrumentalities

with compatible systems will result in infringement of the ’751 Patent. Accordingly,

Dropbox has been (since at least as of filing of the original complaint), and currently is,

inducing infringement of the ’751 Patent, in violation of 35 U.S.C. § 271(b).

       39.     Dropbox has also infringed, and continues to infringe, claims of the ’751

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’751 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’751 Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Dropbox has been, and currently is,

contributorily infringing the ’751 Patent, in violation of 35 U.S.C. § 271(c).

       40.     For similar reasons, Dropbox also infringes the ’751 Patent by supplying or

causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. For example, Dropbox supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

storage and metadata servers) and software (e.g., Dropbox Business software) components




                                              30
of the Accused Instrumentalities in such a manner as to actively induce the combination of

such components (e.g., by instructing users to rely on multiple servers that save redundant

copies of metadata and content in a typical Dropbox Business system) outside of the United

States.

          41.   Dropbox also indirectly infringes the ’751 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’751 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Dropbox supplies

or causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., separate Storage servers and Metadata servers) and software (e.g., Dropbox

Business software) components that are especially made or especially adapted for use in

the Accused Instrumentalities, where such hardware and software components are not

staple articles or commodities of commerce suitable for substantial noninfringing use,

knowing that such components are so made or adapted and intending that such components

are combined outside of the United States, as evidenced by Dropbox’s own actions or




                                            31
instructions to users, and enabling and configuring the infringing functionalities of the

Accused Instrumentalities.

       42.     As a result of Defendant’s infringement of the ’751 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for Dropbox’s

infringement, but in no event less than a reasonable royalty for the use made of the

invention by Dropbox, together with interest and costs as fixed by the Court.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that Dropbox has infringed, either literally

and/or under the doctrine of equivalents, the ’675 Patent and ’751 Patent (together,

“asserted patents”);

       b.      A permanent injunction prohibiting Dropbox from further acts of

infringement of the asserted patents;

       c.      A judgment and order requiring Dropbox to pay Plaintiff its damages, costs,

expenses, and prejudgment and post-judgment interest for its infringement of the asserted

patents, as provided under 35 U.S.C. § 284;

       d.      A judgment and order requiring Dropbox to provide an accounting and to

pay supplemental damages to Data Scape, including without limitation, prejudgment and

post-judgment interest;

       e.      A judgment and order finding that this is an exceptional case within the

meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

Dropbox; and




                                              32
        f.      Any and all other relief as the Court may deem appropriate and just under

the circumstances.

                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.



 Dated: May 21, 2019                              Respectfully submitted,


                                                  /s/ Marc A. Fenster
                                                   Marc A. Fenster

                                                  Marc A. Fenster (CA SBN 181067)
                                                  Email: mfenster@raklaw.com
                                                  Reza Mirzaie (CA SBN 246953)
                                                  Email: rmirzaie@raklaw.com
                                                  Brian D. Ledahl (CA SBN 186579)
                                                  Email: bledahl@raklaw.com
                                                  Paul A. Kroeger (CA SBN 229074)
                                                  Email: pkroeger@raklaw.com
                                                  C. Jay Chung (CA SBN 252794)
                                                  Email: jchung@raklaw.com
                                                  Philip X. Wang (CA SBN 262239)
                                                  Email: pwang@raklaw.com

                                                  RUSS AUGUST & KABAT
                                                  12424 Wilshire Blvd., 12th Floor
                                                  Los Angeles, California 90025
                                                  Telephone: (310) 826-7474
                                                  Facsimile: (310) 826-6991
                                                  Attorneys for Plaintiff
                                                  Data Scape Limited




                                             33
